      Case 1:19-mj-11703-UA Document 13 Filed 07/07/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :                 19mj11703
                                       :
               -v-                     :                   ORDER
                                       :
TODD MCCLAIN,                          :
                         Defendant.    :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     Having received the defendant’s July 6 letter informing the

Court of his consent to proceed remotely and his intention to

enter a guilty plea in this case, it is hereby

     ORDERED that the conference scheduled for Thursday, July

23, 2020 at 12:00 p.m., is rescheduled to occur as a

video/teleconference using the CourtCall platform on Thursday,

July 23, 2020 at 9:00 a.m.    As requested, defense counsel will

be given an opportunity to speak with the Defendant by telephone

for fifteen minutes before the sentencing proceeding begins

(i.e., at 8:45 a.m.); defense counsel should make sure to answer

the telephone number that was previously provided to Chambers at

that time.

     To optimize the quality of the video feed, the Court, the

Defendant, and defense counsel will appear by video for the

proceeding; all others will participate by telephone.         Due to

the limited capacity of the CourtCall system, only one counsel
      Case 1:19-mj-11703-UA Document 13 Filed 07/07/20 Page 2 of 6



per party may participate.    Co-counsel, members of the press,

and the public may access the audio feed of the conference by

calling 855-268-7844 and using access code 32091812# and PIN

9921299#.

     In advance of the conference, Chambers will email the

parties with further information on how to access the

conference.   Those participating by video will be provided a

link to be pasted into their browser.      The link is non-

transferrable and can be used by only one person; further, it

should be used only at the time of the conference because using

it earlier could result in disruptions to other proceedings.

     To optimize use of the CourtCall technology, all those

participating by video should:

       1. Use the most recent version of Firefox, Chrome, or
          Safari as the web browser. Do not use Internet
          Explorer.

       2. Use hard-wired internet or WiFi. If using WiFi, the
          device should be positioned as close to the Wi-Fi
          router as possible to ensure a strong signal. (Weak
          signals may cause delays or dropped feeds.)

       3. Minimize the number of others using the same WiFi
          router during the conference.

Further, all participants must identify themselves every time

they speak, spell any proper names for the court reporter, and

take care not to interrupt or speak over one another.         Finally,

all of those accessing the conference — whether in listen-only




                                   2
      Case 1:19-mj-11703-UA Document 13 Filed 07/07/20 Page 3 of 6



mode or otherwise — are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.

     If CourtCall does not work well enough and the Court

decides to transition to its teleconference line, counsel should

call 888-363-4749 and use access code 4324948#.        (Members of the

press and public may call the same number, but will not be

permitted to speak during the conference.)       In that event, and

in accordance with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at

https://www.nysd.uscourts.gov/sites/default/files/practice_docum

ents/DC%20Cote%20COVID-

19%20Emergency%20Individual%20Practices%20-

%20June%2030%2C%202020%20.pdf, counsel should adhere to the

following rules and guidelines during the hearing:

       1. Each party should designate a single lawyer to speak
          on its behalf (including when noting the appearances
          of other counsel on the telephone).

       2. Counsel should use a landline whenever possible,
          should use a headset instead of a speakerphone, and
          must mute themselves whenever they are not speaking to
          eliminate background noise. In addition, counsel
          should not use voice-activated systems that do not
          allow the user to know when someone else is trying to
          speak at the same time.

       3. To facilitate an orderly teleconference and the
          creation of an accurate transcript, counsel are
          required to identify themselves every time they speak.
          Counsel should spell any proper names for the court
          reporter. Counsel should also take special care not
          to interrupt or speak over one another.



                                   3
         Case 1:19-mj-11703-UA Document 13 Filed 07/07/20 Page 4 of 6



         4. If there is a beep or chime indicating that a new
            caller has joined while counsel is speaking, counsel
            should pause to allow the Court to ascertain the
            identity of the new participant and confirm that the
            court reporter has not been dropped from the call.

     If possible, defense counsel shall discuss the attached

Waiver of Right to be Present at Criminal Proceeding with the

Defendant prior to the proceeding.         If the Defendant consents,

and is able to sign the form, defense counsel shall file the

executed form at least 24 hours prior to the proceeding.            In the

event the Defendant consents, but counsel is unable to obtain

the Defendant’s physical signature on the form, the Court will

conduct an inquiry at the outset of the proceeding to determine

whether it is appropriate for the Court to add the Defendant’s

signature to the form.



Dated:      New York, New York
            July 7, 2020

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      4
              Case 1:19-mj-11703-UA Document 13 Filed 07/07/20 Page 5 of 6
                                                                                             April 8, 2020 P.M.


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT
                               -v-                                             AT CRIMINAL PROCEEDING
                                       ,                                         -CR-   ( )( )
                                           Defendant.
-----------------------------------------------------------------X

Entry of Plea of Guilty

          I am aware that I have been charged with violations of federal law. I have consulted with my
          attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
          charges. I understand I have a right to appear before a judge in a courtroom in the Southern
          District of New York to enter my plea of guilty and to have my attorney beside me as I do. I am
          also aware that the public health emergency created by the COVID-19 pandemic has interfered
          with travel and restricted access to the federal courthouse. I have discussed these issues with my
          attorney. By signing this document, I wish to advise the court that I willingly give up my right to
          appear in person before the judge to enter a plea of guilty. By signing this document, I also wish
          to advise the court that I willingly give up any right I might have to have my attorney next to me
          as I enter my plea so long as the following conditions are met. I want my attorney to be able to
          participate in the proceeding and to be able to speak on my behalf during the proceeding. I also
          want the ability to speak privately with my attorney at any time during the proceeding if I wish to
          do so.



Date:                _________________________                       ____________________________
                     Print Name                                      Signature of Defendant



I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.


Date:                __________________________                      _____________________________
                     Print Name                                      Signature of Defense Counsel
            Case 1:19-mj-11703-UA Document 13 Filed 07/07/20 Page 6 of 6



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:           _________________________
                Signature of Defense Counsel




Accepted:       ________________________
                Signature of Judge
                Date:




                                                    2
